
	
		I
		111th CONGRESS
		1st Session
		H. R. 2813
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Pascrell (for
			 himself and Mr. Doggett) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a national knee and hip replacement
		  registry.
	
	
		1.Short titleThis Act may be cited as the
			 National Knee and Hip Replacement
			 Registry Act of 2009.
		2.Establishment
			(a)In
			 generalNot later than 3
			 years after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall establish within the Agency for Healthcare Research and
			 Quality a national knee and hip replacement registry (referred to in this Act
			 as the registry) for the purpose of identifying predictors
			 (including patient co-morbidities, conditions, and characteristics; features of
			 the prostheses; and surgical technique) that may lead to poor outcomes in knee
			 and hip replacement surgeries in order to assist health care providers in
			 medical and surgical decision-making, improve patient care and outcomes
			 generally, detect poorly performing prostheses and surgical techniques, and
			 reduce the number of knee and hip replacement revision surgeries required
			 nationwide.
			(b)Policies and
			 proceduresSuch registry
			 shall be subject to the policies and procedures developed under
			 section 3(a).
			3.Knee and hip
			 replacement registry policies and procedures
			(a)Policies and
			 proceduresNot later than 3 years after the date of the enactment
			 of this Act, the Administrator of the Centers for Medicare and Medicaid
			 Services, in coordination with the Director of the Agency for Healthcare
			 Research and Quality, shall develop policies and procedures for the development
			 and maintenance of the registry under
			 section 2. The policies and procedures shall
			 address—
				(1)the scope of data
			 collection to be conducted by the registry to conform with the purpose of the
			 registry as defined in
			 section 2;
				(2)the core data set
			 to be used by the registry;
				(3)policies to be
			 used by the registry to—
					(A)ensure scientific
			 rigor in data collection and analysis;
					(B)avoid bias in the
			 analysis of data;
					(C)ensure that
			 analysis of the data collected can be generalizable to the population of people
			 getting knee and hip replacements;
					(D)protect, to the
			 extent practicable, trade secrets of manufacturers of knee and hip replacement
			 prostheses and related products; and
					(E)protect patient
			 privacy; and
					(4)guidelines for
			 data collection that—
					(A)incorporate, to
			 the extent practicable, the recommendations and feedback of stakeholders,
			 including—
						(i)orthopedic
			 practitioners and providers, such as hospitals, surgeons, nurses, and other
			 practitioners and providers;
						(ii)manufacturers of
			 knee and hip replacement prostheses and related products; and
						(iii)patient and
			 consumer groups;
						(B)balance the
			 importance and usefulness of potential findings resulting from the collection
			 of data by the registry with the feasibility and administrative burden on
			 collecting such data;
					(C)allow the registry
			 to use, to the extent practicable, data that is collected through existing
			 Federal reporting requirements; and
					(D)rely, to the
			 extent practicable, on the voluntary submission of data on both Medicare and
			 non-Medicare patients by practitioners and providers.
					(b)Interagency
			 cooperationIn developing of
			 the policies and procedures under
			 subsection (a), the Administrator of the
			 Centers for Medicare and Medicaid Services shall consult with the heads of the
			 Agency for Healthcare Research and Quality, the Food and Drug Administration,
			 the National Institutes of Health, and the Office of the National Coordinator
			 for Health Information Technology.
			4.Activities of the
			 registry
			(a)Data collection
			 and storageBeginning not later than 5 years after the date of
			 the enactment of this Act, the head of the registry shall collect and store
			 data related to knee and hip replacements (including information related to
			 prosthetic devices and surgical procedures consistent with the policies and
			 procedures under
			 section 3(a) in the registry established
			 under subsection (a) of section 2).
			(b)Data
			 analysisThe head of the registry shall conduct data analysis to
			 fulfil the purpose of the registry under
			 section 2.
			(c)Access to
			 data
				(1)Provision of
			 data to providersAt least
			 one time per year, beginning not later than 6 years after the date of enactment
			 of this Act, the head of the registry shall provide data to health care
			 providers to allow them to evaluate their performance, relative to their peers,
			 in—
					(A)conducting knee
			 and hip replacement surgeries; and
					(B)providing care
			 related to such surgeries.
					(2)Provision of
			 data to manufacturersAt
			 least one time per year, beginning not later than 7 years after the date of the
			 enactment of this Act, the head of the registry shall provide data to
			 manufacturers of knee and hip replacement prostheses and related products to
			 allow such manufacturers to evaluate the safety and performance of their
			 products relative to similar products available on the market.
				(3)Use of registry
			 by researchersThe head of
			 the registry shall develop a process to allow outside researchers to apply to
			 use individually identifiable data that is contained in the registry to conduct
			 longitudinal studies consistent with the purpose of the registry under
			 section 2.
				(d)Coordination
			 with FDA, NIH, and other HHS entitiesTo avoid duplication in data collection and
			 analysis, the head of the registry shall coordinate activities of the registry
			 with—
				(1)comparative
			 effectiveness research conducted by—
					(A)the Agency for
			 Healthcare Research and Quality;
					(B)the National
			 Institutes of Health; and
					(C)the Office of the
			 Secretary of Health and Human Services; and
					(2)postmarket
			 surveillance activities conducted by the Food and Drug Administration.
				(e)Collection of
			 registry information from Federal departments and agencies
				(1)Requests by the
			 registryThe head of the registry may request data from Federal
			 departments and agencies if the collection of such data by the entity
			 established under
			 section 2 conforms with the policies and
			 procedures under
			 section 3.
				(2)Agency
			 obligationsFederal departments and agencies shall provide
			 relevant data to the registry at the request of the head of the registry under
			 paragraph (1).
				(f)Public
			 feedbackNot later than 2 years after beginning to collect data
			 under
			 subsection (a) and at the end of each
			 subsequent 2-year period, in order to enhance the registry’s ability to achieve
			 the purpose of the registry under
			 section 2 and update policies and procedures
			 under section 3, the head of the registry, in
			 consultation with the Center for Medicare and Medicaid Services, the Food and
			 Drug Administration, the Agency for Healthcare Research and Quality, the Office
			 of the National Coordinator of Health Information Technology, and the National
			 Institutes of Health shall seek feedback from—
				(1)orthopedic
			 providers, such as hospitals, surgeons, nurses, and other practitioners;
				(2)manufacturers of
			 knee and hip replacement prostheses and related products;
				(3)patient and
			 consumer groups; and
				(4)public health
			 experts and epidemiologist.
				(g)Public
			 reportBeginning not later than six years after enactment, the
			 head of the registry shall publish and make publically available an annual
			 report that contains—
				(1)an overview of the
			 data collected by under
			 subsection (a);
				(2)the findings
			 resulting from any analysis of such data conducted by the registry; and
				(3)any other
			 information that the head of the registry determines is appropriate.
				5.Safety monitoring
			 and reporting
			(a)Safety
			 MonitoringThe Agency for
			 Healthcare Research and Quality and the Food and Drug Administration shall use
			 the data in the registry and any analysis of such data conducted by the
			 registry or by other entities to monitor and evaluate the safety of knee and
			 hip replacement procedures and devices.
			(b)ReportNot later than 6 years after the date of
			 the enactment of this Act and annually thereafter, the Agency for Healthcare
			 Research and Quality, in consultation with Food and Drug Administration, shall
			 submit a report to the Secretary of Health and Human Services and Congress
			 containing recommendations on changes in policy and health care provider
			 practices that could enhance the safety of knee and hip replacements.
			6.Department of
			 Health and Human Services collection of information from providers and other
			 entities
			(a)Modification of
			 required dataThe Secretary of Health and Human Services may
			 modify the information required to be reported under administrative data sets
			 under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.)
			 (including data that is required to be submitted by Medicare Advantage
			 organizations and quality improvement organizations) to the extent the
			 Secretary, in consultation with the head of the registry, determines that the
			 modification would result in the reporting of information that would be useful
			 in carrying out the purpose of the registry under
			 section 2.
			(b)Condition of
			 participationIn the case
			 that two consecutive reports submitted under section 7(a) conclude that the
			 level of provider participation in the registry is insufficient to achieve the
			 purpose of the registry under section 2, the Secretary of Health and Human
			 Services may require providers of services (as defined under section 1861(u) of
			 the Social Security Act (42 U.S.C. 1395x(u))) and physicians and other
			 suppliers (as defined in subsections (r) and (d) of section 1861 of the Social
			 Security Act (42 U.S.C. 1395x(r) and (d)), respectively) to report relevant
			 information directly to the registry as a condition of participation in the
			 Medicare program under section 1866 and 1842(h) of the Social Security Act (42
			 U.S.C. 1395cc and 42 U.S.C. 1395u(h)), respectively.
			7.Oversight of the
			 registry
			(a)In
			 generalNot later than 1 year
			 after the date the registry begins collecting data under
			 section 4(a) and the end of each subsequent
			 2-year period, the Comptroller General of the United States shall submit to
			 Congress a report on the progress of the registry in achieving the purposes of
			 the registry under
			 section 2.
			(b)Information on
			 provider participationThe
			 report under
			 subsection (a) shall include information on
			 the number of providers participating in the registry and an analysis of
			 whether that level of provider participation is sufficient to achieve the
			 purposes of the registry under section 2.
			8.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act, such sums as are necessary
			 for fiscal years 2010 through 2019.
		
